FINAL REJECTION
This is in response to Applicant amendments filed on 07/20/2022 amending Claims 1, 8-9, 13, and 15; and adding claims 23. Claims 1-23 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-3, 5-13, 15-17, 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khozikov (US 2016/0169214).

	Regarding Claim 1: Khozikov discloses an electroaerodynamic device (see title wherein a device for aerial vehicles propulsion is disclosed) comprising: a first electrode (24a; Fig. 4); a second electrode (24b; Fig. 4) spaced from the first electrode (see annotated figure ‘214), wherein the first electrode and the second electrode are configured to form ions (32a t0 32n is plasma which is a ions gas; Fig. 4) between the first electrode and the second electrode (see 32a in Fig. 4); a fluid-filled gap disposed between the first electrode and the second electrode (see annotated figure ‘214 and [007, 10, 22, 30] wherein a spacing between the electrodes is present  and a volume of  filled with air surround the spacing, as it is the case for the present Application see δ in  Fig. 2 and [0033] of the Present Application) and a third electrode (any electrode from 24c to 24n; Fig. 4) located downstream (see annotated figure ‘214) from the first electrode  and the second electrode, wherein the third electrode is configured to accelerate the ions in a downstream direction (see [0025] wherein phase offset power is applied between pair of electrodes, including any electrode  from 24c to 24n, to provide expulsion of the plasma from 24a to 24n).


    PNG
    media_image1.png
    651
    791
    media_image1.png
    Greyscale


Regarding Claim 2: Khozikov discloses all the limitations of Claim 1, as stated above, and further discloses wherein the first and second electrodes are configured to form the ions by dielectric barrier discharge (see [0003] “dielectric barrier discharge electrodes”).


Regarding Claim 3: Khozikov discloses all the limitations of Claim 2, as stated above, and further discloses wherein the first electrode and/or the second electrode is coated with a dielectric material (see 22a and 22b; Fig. 4 for electrode 24b).

Regarding Claim 5:  Khozikov discloses all the limitations of Claim 2, as stated above, and further discloses wherein the third electrode is configured to apply a voltage differential (see annotated figure ‘214) between the third electrode and the first and/or second electrodes to accelerate the ions in the downstream direction (see [0025] wherein v2 and v3 are offset and enable expulsion of the plasma, i.e. ions, during a subsequent phase).

Regarding Claim 6: Khozikov discloses all the limitations of Claim 1, as stated above, and further discloses wherein the first electrode and the second electrode are elongated and extend in a first direction parallel to each other (see annotated figure ‘214).

Regarding Claim 7: Khozikov discloses all the limitations of Claim 6, as stated above, and further discloses wherein the third electrode is elongated and extends in the first direction parallel with the first and second electrodes (see annotated figure ‘214).

Regarding Claim 8: Khozikov discloses a method of accelerating (see title wherein a device for aerial vehicles propulsion is disclosed and its method of operation) a fluid (“propulsive airflow for thrust generation” [0003]), the method comprising: forming ions (32a t0 32n is plasma which is a ions gas; Fig. 4) in a fluid-filled gap  (see annotated figure ‘214 and [007, 10, 22, 30] wherein a spacing between the electrodes is present  and a volume of  filled with air surround the spacing, as it is the case for the present Application see δ in  Fig. 2 and [0033] of the Present Application) disposed between a first electrode (24a, Fig. 4)and a second electrode (24b, Fig.  4) using dielectric barrier discharge (see [0003] “dielectric barrier discharge electrodes”); and accelerating the ions (see [0025] wherein current is applied to expulse the plasma, i.e. ions) in a downstream direction (see annotated figure’214).

Regarding Claim 9: Khozikov discloses all the limitations of Claim 8, as stated above, and further discloses wherein forming the ions includes applying a first time varying voltage differential (see [0025] and Fig. 4 wherein plasma 32a is formed when power is applied on 24a and 24b) between a first electrode (24a; Fig. 4) and a second electrode (24b; Fig. 4).

Regarding Claim 10: Khozikov discloses all the limitations of Claim 9, as stated above, and further discloses wherein accelerating the ions in the downstream direction includes applying a second voltage differential (V2 minus any one of V3 to Vn; Fig. 4) between a third electrode (any electrode from 24c to 24n; Fig. 4) and the first and second electrodes, wherein the third electrode is located downstream from the first and second electrodes (see annotated figure ‘214).

Regarding Claims 11 and 12: Khozikov discloses all the limitations of Claim 10, as stated above, and further discloses varying the first time varying voltage differential and the second voltage differential to vary a produced thrust ([0030] wherein the thrust can be controlled by varying the frequency, wave shape, and amplitude of the periodic electrical signal, i.e. signal produced by the first power source/first voltage and the second power source/second voltage).


Regarding Claim 13: Khozikov discloses all the limitations of Claim 9, as stated above, and further discloses wherein the first electrode and/or the second electrode is coated with a dielectric material (see 22a and 22b; Fig. 4 for electrode 24b).

Regarding Claim 15: Khozikov discloses an electroaerodynamic device (see title wherein a device for aerial vehicles propulsion is disclosed) comprising: a first electrode (24a; Fig. 4); a second electrode (24b; Fig. 4) spaced from the first electrode (see annotated figure ‘214), wherein the first electrode and/or the second electrode is coated with a dielectric material (see 22a and 22b; Fig. 4 for electrode 24b); a fluid-filled gap disposed between the first electrode and the second electrode (see annotated figure ‘214 and [007, 10, 22, 30] wherein a spacing between the electrodes is present  and a volume of  filled with air surround the spacing, as it is the case for the present Application see δ in  Fig. 2 and [0033] of the Present Application); a third electrode (any electrode from 24c to 24n; Fig. 4) located downstream (see annotated figure ‘214) from the first electrode  and the second electrode; a first power source configured to apply a first time varying voltage (wave generated by the wave generator 12, Fig. 4) differential between the first electrode and the second electrode (power source providing (V1 -V2; Fig. 4); a second power source configured to apply a second voltage differential between the third electrode and the first and/or second electrodes (power source providing V1 minus any one of V3 to Vn; Fig. 4).


    PNG
    media_image2.png
    585
    669
    media_image2.png
    Greyscale

Claims 1 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dayklin-Iliopoulos (US 2021/0100089).

Regarding Claims 1 and 23: Dayklin-Iliopoulos discloses an electroaerodynamic device (see [0001]) comprising: a first electrode (103; Fig. 1A); a second electrode (102; Fig. 1A) spaced from the first electrode (see Fig. 1A), wherein the first electrode and the second electrode are configured to form ions between the first electrode and the second electrode (see plasma flume 52; Fig. 1A); a fluid-filled gap disposed between the first electrode and the second electrode (see annotated figure ‘089): and a third electrode (101; Fig. 1A) located downstream from the first electrode and the second electrode (see annotated figure ‘089), wherein the third electrode is configured to accelerate the ions in a downstream direction (see extension of plume 52), wherein a voltage of the third electrode during operation is substantially constant (see source 205, in Fig. 1A and [0122], providing a DC steady state power). 

Allowable Subject Matter

Claims 4, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent 4, 14, and 18, and in particular “the second electrode is free of the dielectric material”.



Response to Arguments
Applicant’s arguments filed 07/20/2022 have been considered but are not convincing for the following reasons:
Applicant’s representative argues that Khozikov fails to disclose “a fluid-filled gap disposed between the first electrode and the second electrode”. More precisely, Applicant’s representative asserts that in Khozikov there is no gap between the electrodes and no fluid disposed between the electrodes. 
However, in Khozikov a gap, i.e. a volume around a spacing, is present between the first electrode and the second electrodes, see annotated figure ‘214, as the gap disclosed in the present Application is illustrated as a volume around the spacing δ , see Fig. 2 of the Present Application.
In Khozikov, the whole space from the first electrode to the last electrodes, and thus the volume around the spacing, is filled with air in which ions are formed and an air flow is created for propulsion, see for example [0007, 10, 22, 30], as it is the case for the present Application see for example [0033] of the present Application wherein the fluid is illustrated as atmospheric gas, i.e. air. 
Consequently, Khozikov discloses “a fluid-filled gap disposed between the first electrode and the second electrode.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741